Response to Arguments

The arguments on pages 10-13 with regards to the specification providing support for a “channel configuration controller” being a component of the Type C USB interface that is well known are persuasive and thus the rejections under 35 U.S.C. §112a and 112b are withdrawn.  Further, the arguments on pages 10-13 with regards to the amended “voltage detector” being well-known to those skilled in the art are persuasive, and thus “voltage detector” is not being interpreted under 112f and thus the rejections under 35 U.S.C. §112a and 112b are withdrawn.  However, “channel configuration controller” in claim 1 is still being interpreted under 35 U.S.C. §112f as well as “power input device” in claim 12 is being interpreted under 35 U.S.C. §112f.  On page 12 of the response the applicant argues that since the Type C USB interface is well known, then the configuration channel controller is a structural term.  While the examiner has agreed that the configuration channel controller is a component of the Type C USB interface, the examiner disagrees that “configuration channel controller” is a structural term.  Thus, the limitation “configuration channel controller…” is still being interpreted under 35 U.S.C. §112f.

Applicant’s arguments, see pages 13-14 of the response, filed 16 August 2022, with respect to the claim rejections under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1, 5-6, 11-12 and 16 has been withdrawn. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a configuration channel controller” [generic placeholder] “generating a second input signal according to power supply information sent by the electronic device” [functional language] in claim 1 (Paragraph [0011] of the specification, the configuration channel controller is a component of the Type C USB interface);
“power input device” [generic placeholder] “generating a first input signal according to a supply voltage value of the power device, and…generating a second input signal according to power supply information sent by the electronic device” [functional language] in claim 12 (Figure 1, the power input device 120, and paragraph [0011], the power input device comprises a detector 121, configuration channel controller 122 and connectors 123-125);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The primary reasons for allowance are that the claimed limitations “a configuration channel controller…” in claim 1 and “power input device…” in claim 12 are interpreted under 35 U.S.C. §112f.  These interpretations (Explained in the “claim interpretation” section above.), in combination with the other recited features, such as amended portion “an electronic device external from the head mounted display device,” are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Shin et al. (US 2017/0097666); Rabii (US 2015/0062022); Pawar et al. (US 2021/0373833); Kurian et al. (US 2019/0094949); Chang et al. (TW 201621556 A); Yin (CN 209028600)) disclose a head mounted display device with power management (See the Non-Final Rejection dated 31 May 2022.).  However, the closest prior art fails to teach and/or suggest the specific features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
2 September 2022